Citation Nr: 0116241	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, claimed as arteriovenous malformation (AVM) with 
tinnitus.

2.  Entitlement to service connection for narcolepsy, claimed 
as secondary to AVM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in February 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board notes that attempts to locate the veteran's service 
medical records have been unsuccessful.  Apparently, his 
records were destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  Service medical records 
currently associated with the claims file include only the 
separation examination.  The Board is mindful that in a case, 
such as this one where service medical records have been 
lost, there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).


REMAND

In light of the change in the law discussed below and the 
need for additional medical evidence, the Board finds that 
due process requires a remand of the case.  Specifically, on 
November 9, 2000, while the appeal was pending, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  In part, due to this change in 
the law, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  

Next, the Board finds that further medical development is in 
order.  Specifically, the veteran maintains that he is 
entitled to service connection for AVM.  He further asserts 
that he developed narcolepsy as a result of the AVM.  While 
he had been diagnosed with AVM and underwent a surgical 
repair in 1998, it is not clear from the record whether there 
is causal relationship between his currently-diagnosed 
disorder and the claimed injury during military service.  In 
addition, the veteran asserts that he was told by a VA 
physician that his AVM was due to an injury he sustained 
during service when he was hit in the head by the recoil of a 
bazooka and/or when he was involved in a tank accident; 
however, there is no medical opinion to that effect contained 
in the claims file.  

Further, the veteran reported that he had been treated at VA 
hospitals in Columbia and Charleston, South Carolina, since 
the early 1970s for complaints of ringing in his ears and 
headaches but it does not appear that an attempt was made to 
associate those records with the claims file.  Moreover, the 
Board notes that there is no current VA examination 
associated with the claims file and there has been no 
examination conducted since the veteran's 1998 surgical 
repair of his AVM.  Therefore, the Board finds that an 
examination to address the etiology of the veteran's disorder 
is needed at this time.  Accordingly, in view of the 
veteran's assertions, evidence of a current disorder, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
report any recent treatment, to provide 
pertinent records, or request the RO's 
assistance in obtaining any records not 
currently in the claims file.  The RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  The veteran's failure to 
indicate that there has been recent 
pertinent treatment and otherwise assist 
in getting the records will be taken as 
an indication that there are no pertinent 
treatment records that should or can be 
obtained.

Associated with this request, the RO 
should undertake an additional attempt to 
obtain any and all VA medical records that 
may be available.  The veteran should be 
asked to specify the years he received 
treatment at the VA hospitals in Columbia 
and Charleston, South Carolina, especially 
those records from the early 1970s to the 
1990s.  If those records are not 
available, documentation should be 
associated with the claims file on the 
attempts made.

2.   The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, and whether additional 
records are received or not, the veteran 
should be scheduled for an examination by 
an appropriate specialist to evaluate his 
AVM and narcolepsy.  Specifically, the 
examiner is asked to address the 
following questions:

? Which of the veteran's complaints 
are related to AVM?

? Is it as likely as not that the 
veteran's currently-diagnosed AVM 
was incurred as a result of the 
claimed in-service head injuries in 
1954?

? Which of the veteran's complaints 
are related to narcolepsy?

? If narcolepsy is shown, is it as 
likely as not due to the veteran's 
AVM?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal and the secondary 
service-connection claim.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


